DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Burman Mathis on 07/29/2022.
           Claims 6, 13 and 17 are cancelled.
 	In claim 7, line 1, replace word "claim 6” with --claim 1--.
           In claim 14, line 1, replace word "claim 13” with  --claim 12--.
           In claim 18, line 1, replace word "claim 17” with --claim 16--.
 	In claim 19, line 1,  replace word “claim17” with –claim –16--.


The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1.  A display device comprising: a display panel comprising a display area that displays an image and a pad area disposed at least at a side of the display area; and a flexible circuit film electrically connected to the pad area, the flexible circuit film comprising: connection pads arrayed in a first direction and inclined with respect to a reference line extending in a second direction different from the first direction; a first measurement pad disposed adjacent to a first side of the connection pads; and a second measurement pad disposed adjacent to a second side of the connection pads, wherein the connection pads are disposed between the first measurement pad and the second measurement pad, wherein the connection pads comprise: a first connection pad group having a first slope with respect to the reference line and comprising first connection pads disposed at a first side of the reference line; and a second connection pad group having a second slope with respect to the reference line and comprising second connection pads disposed at a second side of the reference line.

 Claim 12.  A film package comprising: a base film comprising a test area and a cutting area; connection pads disposed in the cutting area of the base film, arrayed in a first direction, and inclined with respect to a reference line extending in a second direction different from the first direction; test pads disposed in the test area of the base film and electrically connected to the connection pads; a first measurement pad disposed in the test area of the base film and adjacent to a connection pad disposed first in the first direction among the connection pads; and a second measurement pad disposed in the test area of the base film and adjacent to a connection pad disposed last in the first direction among the connection pads, wherein the first measurement pad and the second measurement pad are disposed between the test pads and the connection pads, wherein the cutting area is defined by a cutting line, the first measurement pad and the second measurement pad are separated from the cutting line by a first interval, the test pads are separated from the cutting line by a second interval, and the first interval is smaller than the second interval.
 	
Claim 16. A film package comprising: a base film comprising a test area and a cutting area; 31 SD-200607-RODconnection pads disposed in the cutting area of the base film, arrayed in a first direction, and inclined with respect to a reference line extending in a second direction different from the first direction; test pads disposed in the test area of the base film and electrically connected to the connection pads; a first measurement pad disposed in the cutting area of the base film and adjacent to a connection pad disposed first in the first direction among the connection pads; and a second measurement pad disposed in the cutting area of the base film and adjacent to a connection pad disposed last in the first direction among the connection pads, dummy pads disposed adjacent to connection pads, wherein the dummy pads are inclined with respect to the reference line.

Allowable Subject Matter
4.         Claims 1-5, 7-12, 14-16 and 18-20 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A display device comprising: a display panel comprising a display area that displays an image and a pad area disposed at least at a side of the display area; and a flexible circuit film electrically connected to the pad area, the flexible circuit film comprising: connection pads arrayed in a first direction and inclined with respect to a reference line extending in a second direction different from the first direction; a first measurement pad disposed adjacent to a first side of the connection pads; and a second measurement pad disposed adjacent to a second side of the connection pads, wherein the connection pads are disposed between the first measurement pad and the second measurement pad, wherein the connection pads comprise: a first connection pad group having a first slope with respect to the reference line and comprising first connection pads disposed at a first side of the reference line; and a second connection pad group having a second slope with respect to the reference line and comprising second connection pads disposed at a second side of the reference line." as recited claim 1, “A film package comprising: a base film comprising a test area and a cutting area; connection pads disposed in the cutting area of the base film, arrayed in a first direction, and inclined with respect to a reference line extending in a second direction different from the first direction; test pads disposed in the test area of the base film and electrically connected to the connection pads; a first measurement pad disposed in the test area of the base film and adjacent to a connection pad disposed first in the first direction among the connection pads; and a second measurement pad disposed in the test area of the base film and adjacent to a connection pad disposed last in the first direction among the connection pads, wherein the first measurement pad and the second measurement pad are disposed between the test pads and the connection pads, wherein the cutting area is defined by a cutting line, the first measurement pad and the second measurement pad are separated from the cutting line by a first interval, the test pads are separated from the cutting line by a second interval, and the first interval is smaller than the second interval. ” as recited claim 12, “A film package comprising: a base film comprising a test area and a cutting area; 31 SD-200607-RODconnection pads disposed in the cutting area of the base film, arrayed in a first direction, and inclined with respect to a reference line extending in a second direction different from the first direction; test pads disposed in the test area of the base film and electrically connected to the connection pads; a first measurement pad disposed in the cutting area of the base film and adjacent to a connection pad disposed first in the first direction among the connection pads; and a second measurement pad disposed in the cutting area of the base film and adjacent to a connection pad disposed last in the first direction among the connection pads, dummy pads disposed adjacent to connection pads, wherein the dummy pads are inclined with respect to the reference line.” as recited claim 16.
           Claims 2-5, 7-11, 14-15 and 18-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 12 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 2018/0069067A1) and Jeon (US 2019/0281692 A1).
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848